Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronen Adato on 09 February 2021.
The application has been amended as follows: 
Claims 3, 9, and 37 are amended as described in the attached file.

Allowable Subject Matter
Claims 1-6, 9, 12-13, 18-21, 30-31, 35-40, 42, 44-45, 50-53, 62-63, 70-79 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the reflector installment comprises one or more continuous reflective sections, wherein each continuous reflective section comprises a retroreflective panel mounted on and/or 
Reiker (US 2016/0334538) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane CH4, par. [0004], [0021]), the method comprising: (a) positioning a field of view (fov receiving light reflected from reflector 210) of an optical sensor 202 toward a reflector installment 210 mounted about a site 206 to be monitored; (b) detecting, with one or more detectors of the optical sensor 202, light within one or more spectral bands of interest, the detected light having been reflected from the reflector installment 210 and captured within the fov of the optical sensor 202, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral features associated with the one or more compounds of interest (e.g., methane, using spectroscopy); (c) receiving and/or accessing, by a processor 330 of a computing device, data corresponding to the detected light reflected from the reflector installment 210; (d) determining, by the processor 330, an absorption level associated with at least one of the one or more spectral features using the detected light; and (e) detecting the emission of the gas from within the site to be monitored using the absorption level (par. [0020]-[0031], fig. 1A-3).
	Kulp (US 2002/0071122) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane), the method comprising: (a) positioning an instantaneous field of view (ifov 34) of an optical sensor (backscatter 10, 16) toward a reflector 14 (i.e., 14 backscatters light) mounted about a site to be monitored; (b) detecting, with one or more detectors 16 of the optical sensor, light within one or more spectral bands of interest, the detected light having been reflected from a plurality of sampled locations on the reflector 14 and captured within the ifov of the optical sensor, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral features associated with the one or more compounds of interest (e.g. methane, using spectroscopy); (c) receiving and/or accessing, by a processor 210 of a computing device, data corresponding to the detected light reflected from the plurality of sampled locations; (d) determining, by the processor 210, for each of the plurality of sampled locations, an absorption level associated with at least one of the one or more spectral features using the detected light, thereby generating a spectral absorption map (video frame) comprising a plurality of absorption levels, each associated with a particular sampled location and spectral feature; and (e) detecting the emission of the gas from within the site to be monitored using the generated spectral absorption map (i.e., using video on video display 212; par. [0052]-[0059], [0089]-[0090], [0096], [0122]-[0126], fig. 1-4, 20).
	While methods of detecting emission of gas using a reflector installment were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed reflector installment.
	Applicant’s specification describes an advantage of the invention as providing for rapid and accurate detection, localization, and quantification of gas emission from within a site to be monitored (Applicant’s specification, par. [0006]).

	Regarding claims 35, 75, 77, and 79, the claims are allowed due to comprising similar limitations to those of claim 1.

	Regarding claims 2-6, 9, 12-13, 18-21, 30-31, 36-40, 42, 44-45, 50-53, 62-63, 70-74, 76, and 78, the claims are allowed due to their dependence on claims 1, 35, and 77.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884